PROMISSORY NOTE

  Borrower: Industrial Services of America, Inc. Lender: Bank of Louisville  
7100 Grade Lane   a Kentucky banking corporation   Louisville, KY 40232   500
West Broadway       P.O. Box 1101       Louisville, KY 40201-1101   Principal
Amount: $1,500,000.00

Date of Note: May 31, 2001

  PROMISE TO PAY: Industrial Services of America, Inc. ("Borrower") promises to
pay to Bank of Louisville ("Lender"), or order, in lawful money of the United
States of America, the principal amount of One Million Five Hundred Thousand &
00/100 Dollars ($1,500,000.00), together with interest on the unpaid principal
balance from May 31, 2001, until paid in full.   PAYMENT: Subject to any payment
changes resulting from changes in the Index, Borrower will pay this loan in 59
regular payments of $30,000.00 each and one irregular last payment estimated at
$13,833.48. Borrower's first payment is due June 30, 2001, and all subsequent
payments are due on the last day of each month after that. Borrower's final
payment will be due on May 31, 2006, and will be for all principal and all
accrued interest not yet paid. Payments including principal and interest. Unless
otherwise agreed or required by applicable law, payments will be applied first
to accrued unpaid interest, then to principal, and any remaining amount to any
unpaid collection costs and late charges. The annual interest rate for this Note
is computed on a 365/360 basis; that is, by applying the ratio of the annual
interest rate over a year of 360 days, multiplied by the outstanding principal
balance, multiplied by the actual number of days the principal balance is
outstanding. Borrower will pay Lender at Lender's address shown above or at such
other place as Lender may designate in writing.   VARIABLE INTEREST RATE: The
interest rate on this Note is subject to change from time to time based on
changes in an index which is Lender's Prime Rate (the "Index"). This is the rate
Lender charges, or would charge, on 90-day unsecured loans to the most
creditworthy corporate customers. This rate may or may not be the lowest rate
available from Lender at any given time. Lender will tell Borrower the current
Index rate upon Borrower's request. The interest rate change will not occur more
often than each day. The rate of interest shall be adjusted from time to time on
the same day of which the "prime rate" is changed by Lender. Borrower
understands that Lender may make loans based on other rates as well. Prior to
adding or subtracting any margin to the Index, the Index is rounded up to the
nearest 0.001 per cent, resulting in a current rounded Index of 7.000%. The
interest rate to be applied to the unpaid principal balance of this Note will be
at a rate equal to the Index, rounded up to the nearest 0.001 percent. NOTICE:
Under no circumstances will the interest rate on this Note be more than the
maximum rate allowed by applicable law. Whenever increases occur in the interest
rate, Lender, at its option, may do one or more of the following: (A) increase
Borrower's payments to ensure Borrower's loan will pay off by its original final
maturity date, (B) increase Borrower's payments to cover accruing interest, (C)
increase the number of Borrower's payments, and (D) continue Borrower's payments
at the same amount and increase Borrower's final payment.   PREPAYMENT: Borrower
may pay without penalty all or a portion of the amount owed earlier than it is
due. Early payments will not, unless agreed to by lender in writing, relieve
Borrower of Borrower's obligation to continue to make payments under the payment
schedule. Rather, early payments will reduce the principal balance due and may
result in Borrower's making fewer payments. Borrower agrees not to send Lender
payments marked "paid in full," "without recourse," or similar language. If
Borrower sends such a payment, lender may accept it without losing any of
Lender's rights under this Note, and Borrower will remain obligated to pay any
further amount owed to Lender. All written communications concerning disputed
amounts, including any check or other payment instrument that indicates that the
payment constitutes "payment in full" of the amount owed or that is tendered
with other conditions or limitations or as full satisfaction of a disputed
amount must be mailed or delivered to: Bank of Louisville, a Kentucky banking
corporation, 500 West Broadway, P.O. Box 1101, Louisville, KY 40201-1101.   LATE
CHARGE. If a payment is 10 days or more late, Borrower will be charged 5.000% of
the regularly scheduled payment or $20.00, whichever is greater.   INTEREST
AFTER DEFAULT. Upon default, including failure to pay upon final maturity,
Lender, at its option, may, if permitted under applicable law, increase the
variable interest rate on this Note to 6.000 percentage points over the Index.
The interest rate will not exceed the maximum rate permitted by applicable law.
  DEFAULT. Each of the following shall constitute an event of default ("Event of
Default") under this Note:     Payment Default. Borrower fails to make any
payment when due under this Note.       Other Defaults. Borrower fails to comply
with or to perform any other term, obligation, covenant or condition contained
in this Note or in any of the related documents or to comply with or to perform
any term, obligation, covenant or condition contained in any other agreement
between Lender and Borrower.       False Statements. Any warranty,
representation or statement made or furnished to Lender by Borrower or on
Borrower's behalf, or made by Guarantor, or any other guarantor, endorser,
surety, or accommodation party, under this Note or the related documents in
connection with the obtaining of the loan evidenced by this Note or any security
document directly or indirectly securing repayment of this Note is false or
misleading in any material respect, either now or at the time made or furnished
or becomes false or misleading at any time thereafter.       Insolvency. The
dissolution or termination of Borrower's existence as a going business, the
insolvency of Borrower, the appointment of a receiver for any part of Borrower's
property, any assignment for the benefit of creditors, any type of creditor
workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws or against Borrower.       Creditor or Forfeiture Proceedings.
Commencement of foreclosure or forfeiture proceedings, whether by judicial
proceeding, self-help, repossession or any other method, by any creditor of
Borrower or by any governmental agency against any collateral securing the loan.
This includes a garnishment of any of Borrower's accounts, including deposit
accounts, with Lender. However, this Event of Default shall not apply if there
is a good faith dispute by Borrower as to the validity or reasonableness of the
claim which is the basis of the creditor or forfeiture proceeding and if
Borrower gives Lender written notice of the creditor or forfeiture proceeding
and deposits with Lender monies or a surety bond for the creditor or forfeiture
proceeding, in an amount determined by Lender, in its sole discretion, as being
an adequate reserve or bond for this dispute.       Events Affecting Guarantor.
Any of the preceding events occurs with respect to any guarantor, endorser,
surety, or accommodation party of any of the indebtedness or any guarantor,
endorser, surety, or accommodation party dies or becomes incompetent, or revokes
or disputes the validity of, or liability under, any guaranty of the
indebtedness evidenced by this Note. In the event of a death, Lender, at its
option, may, but shall not be required to, permit the guarantor's estate to
assume unconditionally the obligations arising under the guaranty in a manner
satisfactory to lender, and, in doing so, cure any Event of Default.      
Change In Ownership. Any change in the ownership of twenty-five percent (25%) or
more of the common stock of Borrower.       Adverse Change. A material adverse
change occurs in Borrower's financial condition, or Lender believes the prospect
of payment or performance of this Note is impaired.       Cure Provisions. If
any default, other than a default in payment is curable and if Borrower has not
been given a notice of a breach of the same provision of this Note within the
preceding twelve (12) months, it may be cured (and no event of default will have
occurred) if Borrower, after receiving written notice from Lender demanding cure
of such default: (1) cures the default within fifteen (15) days; or (2) if the
cure requires more than fifteen (15) days, immediately initiates steps which
Lender deems in Lender's sole discretion to be sufficient to cure the default
and thereafter continues and completes all reasonable and necessary steps
sufficient to produce compliance as soon as reasonably practical.     LENDER'S
RIGHTS. Upon default, Lender may declare the entire unpaid principal balance on
this Note and all accrued unpaid interest immediately due, and then Borrower
will pay that amount.   ATTORNEYS' FEES; EXPENSES. Lender may hire or pay
someone else to help collect this Note if Borrower does not pay. Borrower will
pay Lender that amount. This includes, subject to any limits under applicable
law, Lender's reasonable attorneys' fees and Lender's legal expenses whether or
not there is a lawsuit, including reasonable attorneys' fees and legal expenses
for bankruptcy proceedings (including efforts to modify or vacate any automatic
stay or injunction), and appeals. If not prohibited by applicable law, Borrower
also will pay any court costs, in addition to all other sums provided by law.  
JURY WAIVER. Lender and Borrower hereby waive the right to any jury trial in any
action, proceeding, or counterclaim brought by either Lender or Borrower against
the other.   GOVERNING LAW. This note will be governed by, construed and
enforced in accordance with federal law and the laws of the Commonwealth of
Kentucky. This Note has been accepted by Lender in the Commonwealth of Kentucky.
  CHOICE OF VENUE. If there is a lawsuit, Borrower agrees upon lender's request
to submit to the jurisdiction of the courts of Jefferson County, Commonwealth of
Kentucky.   DISHONORED ITEM FEE. Borrower will pay a fee to Lender of $20.00 if
Borrower makes a payment on Borrower's loan and the check or preauthorized
charge with which Borrower pays is later dishonored.   RIGHT OF SETOFF. To the
extent permitted by applicable law, Lender reserves a right of setoff in all
Borrower's accounts with lender (whether checking, savings, or some other
account). This includes all accounts Borrower holds jointly with someone else
and all accounts Borrower may open in the future. However, this does not include
any IRA or Keogh accounts, or any trust accounts for which setoff would be
prohibited by law. Borrower authorizes Lender, to the extent permitted by
applicable law, to charge or setoff all sums owing on the indebtedness against
any and all such accounts, and, at Lender's option, to administratively freeze
all such accounts to allow Lender to protect Lender's charge and setoff rights
provided in this paragraph.   FINAL AGREEMENT. THE UNDERSIGNED REPRESENTS AND
AGREES THAT: (A) THIS AGREEMENT, TOGETHER WITH THE OTHER DOCUMENTS EXECUTED IN
CONNECTION HEREWITH AND/OR REFERRED TO HEREIN (COLLECTIVELY, THE "LOAN
DOCUMENTS") REPRESENT THE FINAL AGREEMENT BETWEEN THE UNDERSIGNED AND THE LENDER
WITH RESPECT TO THE SUBJECT MATTER HEREOF, (B) THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES, AND (C) THE LOAN DOCUMENTS MAY NOT BE
CONTRADICTED BY EVIDENCE OF ANY PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES. THE TERM "PARTIES" MEANS BANK OF
LOUISVILLE AND ANY AND ALL ENTITIES OR INDIVIDUALS WHO ARE OBLIGATED, DIRECTLY
OR INDIRECTLY, TO REPAY THE INDEBTEDNESS REPRESENTED BY THIS NOTE OR HAVE
PLEDGED PROPERTY AS SECURITY FOR THE INDEBTEDNESS REPRESENTED BY THIS NOTE.  
FURTHER TO FINANCIAL STATEMENTS COVENANT. Upon Lender's request, monthly no
later than the 15th of each month, Borrower will provide Lender with the
periodic financial statements described in the provisions above marked
"Financial Statements".   CROSS-COLLATERALIZATION. The Note and loan documents
executed in connection with the Note shall be consolidated and coordinated such
that the collateral held by the Lender with respect to any other loans or
promissory note shall extend and secure the repayment in full to the Lender of
any and all loans and promissory notes from Borrower, notwithstanding the fact
that the Lender may hold separate notes, commitment letter, liens security
agreements, guaranties, mortgages, assignments of rents, or other documents with
respect to any other loans.   ADDITIONAL PROVISION. Notwithstanding any
provisions to the contrary in the Section titled "PAYMENT," Borrower understands
that if the interest rate applicable to this Note goes up or down, Lender may
recalculate the monthly principal and interest payment so as to fully and evenly
amortize the outstanding principal balance of this Note over the remainder of
its term.   LOAN DOCUMENTS. This Note is and shall continue to be governed by
the Loan Agreement dated November 20, 2000 and the Security Agreement dated May
31, 2001.   SUCCESSOR INTERESTS. The terms of this Note shall be binding upon
Borrower, and upon Borrower's heirs, personal representatives, successors and
assigns, and shall inure to the benefit of Lender and its successors and
assigns.   GENERAL PROVISIONS. Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them. Borrower and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive presentment, demand for payment, and notice of dishonor. Upon any
change in the terms of this Note, and unless otherwise expressly stated in
writing, no party who signs this Note, whether as maker, guarantor,
accommodation maker or endorser, shall be released from liability. All such
parties agree that Lender may renew or extend (repeatedly and for any length of
time) this loan or release any party or guarantor or collateral; or impair, fail
to realize upon or perfect Lender's security interest in the collateral; and
take any other action deemed necessary by Lender without the consent of or
notice to anyone. All such parties also agree that Lender may modify this loan
without the consent of or notice to anyone other than the party with whom the
modification is made. The obligations under this Note are joint and several.  
PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER AGREES TO
THE TERMS OF THE NOTE.   BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF
THIS PROMISSORY NOTE.   BORROWER:   INDUSTRIAL SERVICES OF AMERICA, INC.     By:
/s/ Timothy W. Myers                                              
       Timothy W. Myers, President of Industrial Services        of America,
Inc.